DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 10/17/2020.
Claims 1-15 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the maximum displacement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Applicant inadvertently recited dependence of claim 5 off of claim 1 instead of claim 4.  Appropriate correction is required.
Claim 10 recites the limitation "the throttle cross sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Applicant inadvertently recited dependence of claim 10 off of claim 7 instead of claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quach et al. in US Patent Application Publication 2016/0010463 (“Quach”).
Regarding claim 1, Quach discloses a hollow airfoil 78 for a turbine blade, comprising: 	a leading edge 82 against which a hot gas is able to flow and from which a suction-side wall 88 and a pressure-side wall 86 extend to a trailing edge 84 of the airfoil 78, wherein, in a transverse direction with respect thereto, the airfoil extends from a root-side end 76 at an airfoil height of 0% to a tip-side end 80 at an airfoil height of 100%, 	at least two series of cooling holes 96a-96c, 98, 100 that are arranged along the leading edge 82, which, with respect to one another, have a first spacing which is to be measured perpendicularly to the 
Regarding claim 2, Quach discloses the airfoil as claimed in claim 1, wherein the at least two series of cooling holes are arranged on a wavy line along an entire extent of the leading edge between 0% and 100% airfoil height (see Fig. 3 showing cooling holes along the entire height of the blade).
Regarding claim 6, Quach discloses the airfoil as claimed in claim 1, wherein the first spacing between the at least two series varies along the leading edge (see Fig. 3; consider the spacing between 92b and 98 or 100, which may be said to vary along the leading edge). 
Regarding claim 9, Quach discloses the airfoil as claimed in claim 1, wherein each cooling hole has a throttle cross section which sets a cooling medium throughflow, wherein the throttle cross sections of some cooling holes are of different sizes (see Fig. 3 and 4 and compare 96a-96c to 98 or 100). 
Regarding claim 11, Quach discloses the airfoil as claimed in claim 1, wherein the at least two series of cooling holes are arranged on both sides of a stagnation point line of an incoming hot-gas flow (see Fig. 3 and 4; cooling holes are on both sides of stagnation line 92).
Regarding claim 14, this claim (“for a stationary gas turbine”) is considered to recite intended use and recites no patentably distinguishable features to the claimed invention. 
Regarding claim 15, Quach discloses his airfoil cooling scheme may be used in guide blades (vanes; paragraph [0046]).

Allowable Subject Matter
Claims 3-4, 7-8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the art of record is silent to each and every limitation required of the claim.  The prior art of record discloses various different gas turbine engine airfoil leading edge cooling hole arrangements, but not one arriving at every limitation required of claim 3.  Claim 4 depends on claim 3.
Regarding claim 5, the art of record is silent to the specifically claimed maximum displacement, which is understood from the language recited in claim 4 from which claim 5 is assumed to properly depend.
Regarding claim 7, the art of record is silent, either alone or in combination, to the airfoil as claimed in claim 1, wherein a blade profile is able to be determined for any airfoil height, which blade profile has a nose radius in a region of the leading edge, wherein, at the height of cooling holes, the blade profiles have between the at least two series a first spacing whose size lies in the range between 0.4 and 0.7 times the associated nose radius. The art of record teaches no such relationship.  Claim 8 depends on claim 7.
Regarding claim 12, the art of record is silent, either alone or in combination, to the airfoil as claimed in claim 1, wherein the wavy line, without a change in sign of its curvature, is slightly curved in such a way that, both at the root-side end and at the tip-side end of the airfoil, the cooling holes of each of the at least two series are arranged further to the suction side than the cooling holes of the corresponding series at the an airfoil mid-height.  The art of record teaches or suggests no such configuration.  Claim 13 depends on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20080095622, US6869268, and US20160010465 each disclose analogous leading edge cooling hole configurations to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745